Title: From James Madison to United States Congress, 27 November 1806
From: Madison, James
To: United States Congress



27 November 1806

I have the satisfaction to inform you that the negociation on foot between the U. States & the Govt. of G. B. is proceeding in a spirit of friendship & accommodation which promises a result of mutual advantage.  The delays which have taken place are to be regretted; but as they were occasioned by the long illness which ended in the death of the British Minister, charged with that duty, they could not have been foreseen, nor taken into calculation: And it appears that the Commissioners appointed to resume the negociation, have shewn every disposition to hasten its progress.  Under these circumstances our special Ministers recommend a suspension of the Act prohibiting certain importations, the commencement of which was postponed till the 15th. of last month when it went into operation; and assure us that such a mark of candor and of confidence in the temper & views, with which they have been met in the negociation, will have a happy effect on the course of it; whilst a disregard of that friendly consideration, may have a different tendency.  Considering that justice & conciliation have been the real objects of all our measures, and that whatever will promote them to be most conformable to our wishes & our interests, I can not but join in the recommendation that the operation of the Act be suspended for such addional term as may deemed reasonable.  It is unknown here &c.
